Case: 13-13042   Date Filed: 06/22/2015   Page: 1 of 24


                                                                   [PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-13042
                     ________________________

             D.C. Docket No. 3:10-cr-00199-TJC-MCR-1




UNITED STATES OF AMERICA,

                   Plaintiff-Appellee,
versus

DENNIS GRAY WILLIAMS,

                   Defendant-Appellant.



                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                            (June 22, 2015)
               Case: 13-13042       Date Filed: 06/22/2015       Page: 2 of 24


Before MARTIN and ROSENBAUM, Circuit Judges, and COOGLER, * District
Judge.

COOGLER, District Judge:

   I.      Introduction

        Dennis Gray Williams (“Williams”) appeals his convictions under a seven-

count indictment for the passing of “false or fictitious” instruments (Counts 1–5),

in violation of 18 U.S.C. § 514(a); the use of an unauthorized “access device”

(Count 6), in violation of 18 U.S.C. § 1029(a)(5) and (c)(1)(B); and failure to

appear (Count 7), in violation of 18 U.S.C. § 3146(a)(1) and (b)(1)(A)(ii).

Williams argues that the fraudulent checks that served as the basis for his

conviction were not “false or fictitious instruments” as the phrase is used in § 514.

Williams further argues that evidence of his use of the bank account and routing

numbers found on ordinary paper checks to effect online transactions does not

support his conviction in Count Six for the unauthorized use of an “access device”

under § 1029. Finally, Williams argues that a violation of the terms of supervised

release is not a sufficient predicate offense to support his conviction for failure to

appear under § 3146.

        After careful review of the record and the briefs of the parties, and having

the benefit of oral argument, we affirm Williams’s convictions.


* Honorable L. Scott Coogler, United States District Judge for the Northern District of Alabama,
sitting by designation.

                                               2
                Case: 13-13042    Date Filed: 06/22/2015   Page: 3 of 24


   II.      Background

   A. Counts 1–5: Passing of a “False or Fictitious Instrument” Under
      18 U.S.C. § 514

         From January 2010 to April 2010, Williams passed or facilitated in passing

illegal checks on at least five occasions. Four of the checks bore the account and

routing numbers for an account at CNL Bank belonging to Mark and Laurie

Gelman. The fifth check appeared to be a cashier’s check issued from SunTrust

Bank purporting to be on behalf of Jim and Kathleen Smith. However, the check

actually contained an account and routing number for a bank account owned by the

Florida Healthy Kids Corporation. Williams crafted all of the checks at issue from

whole cloth using blank check stock and check-writing software.

         In January 2010, Williams passed the first of these fake checks. The check

was in the amount of $844.35 and was made payable to Kendra Lowery. The check

purported to be drawn from a CNL Bank account owned by D.G. Williams

Company, Inc. However, the check actually bore the routing and account numbers

for the Gelmans’ CNL Bank account, and thus resulted in the withdrawal of funds

from that account. Also in January 2010, Williams passed a fake check to Darrel

Thomas (“Thomas”) as payment for labor Thomas performed. The check was for

$486.30 and purported to draw payment from a CNL Bank account owned by Lake

County Collision, Inc. Again, the check actually bore the account and routing

numbers for the Gelmans’ account.
                                           3
               Case: 13-13042   Date Filed: 06/22/2015   Page: 4 of 24


      Williams passed fake checks in a similar manner on two other occasions,

one in March 2010 and the other in April 2010, to pay a utility bill ($430) and to

purchase pre-paid cell phone minutes ($300), respectively. The first of these

checks actually purported to draw from the Gelmans’ account and bore the

falsified signature of Laurie Gelman, while the second of these checks claimed to

be from an account belonging to Lannetta C. Spivey. Also in March 2010,

Williams used a fake check to purchase jewelry from Brandi Goetzman

(“Goetzman”). Goetzman sold jewelry through Craigslist.com. When inquiring

about purchasing jewelry from Goetzman, Williams represented to her that his

name was Jim Smith. Goetzman required payment by certified funds, prompting

Williams to give her what appeared to be a cashier’s check for $4,500.00. The

cashier’s check purported to be drawn from the SunTrust Bank account of Jim and

Kathleen Smith. However, the check actually displayed the account and routing

numbers for a SunTrust Bank account belonging to the Florida Healthy Kids

Corporation.

   B. Count Six: Use of an Unauthorized Access Device Under 18 U.S.C. § 1029

      Starting in late 2009, Williams used the account and routing numbers

associated with the Gelmans’ CNL Bank account to make online payments for

various goods and services, including payments on a Wal-Mart credit card,

payments to a cell phone service provider, and payments to a rental storage


                                         4
              Case: 13-13042     Date Filed: 06/22/2015   Page: 5 of 24


company. These transactions resulted in Williams obtaining things of value in

excess of $6,700.00 from December 2009 through April 2010. Unlike the

transactions forming the basis for the charges in Counts 1–5, no paper instrument

was issued, exchanged, or created. Rather, Williams made “electronic check”

payments via the companies’ websites by inputting the account and routing number

belonging to the Gelmans’ CNL account. The transactions were then charged

against the Gelmans’ account without their consent.

   C. Count Seven: Failure to Appear Under 18 U.S.C. § 3146

      Throughout the time Williams engaged in the above-discussed conduct, he

was on supervised release due to previous federal convictions. In 2003, Williams

was convicted of uttering a counterfeit check, and in 2004 he was convicted of

committing credit card fraud. In April 2010, Williams was arrested for violating

the terms of his supervised release. He was later released on his own recognizance,

and a hearing was set for May 27, 2010. Notice of the hearing was mailed to both

Williams and his counsel. Williams failed to appear at the hearing, resulting in the

charge asserted in Count Seven.

   D. Procedural History

      On September 15, 2010, a federal grand jury in the Middle District of

Florida returned a seven-count superseding indictment charging Williams with

intentionally passing false or fictitious instruments, in violation of 18 U.S.C. § 514


                                          5
               Case: 13-13042      Date Filed: 06/22/2015      Page: 6 of 24


(Counts 1–5)1; fraudulently obtaining money or property through unauthorized use

of an access device, in violation of 18 U.S.C. § 1029 (Count 6); and failing to

appear at his supervised release revocation hearing, in violation of 18 U.S.C.

§ 3146 (Count 7). The trial of this matter was somewhat unusual in that, with the

consent of the government, Williams elected to waive his right to a trial by jury,

and thus was tried under a non-jury format as provided in Fed. R. Crim. P. 23(a)

and (c). Following conclusion of the government’s case-in-chief, Williams moved

for a judgment of acquittal under Fed. R. Crim. P. 29(b), arguing that the evidence

offered at trial was insufficient to convict him under the charged statutes. The

district court reserved ruling on the motion until the parties had an opportunity to

submit arguments. On September 21, 2011, the district court issued an order and

memorandum of opinion denying Williams’s Rule 29 motion. The district court

publicly announced the verdict in June 2012. Williams filed a motion seeking a

new trial pursuant to Fed. R. Crim. P. 33. The district court denied Williams’s Rule

33 motion on September 24, 2012, and sentenced Williams to 228 months’

imprisonment for Counts 1–6. These terms were to run concurrently with one

another. The district court sentenced Williams to twelve months’ imprisonment on




1
 Specifically, Count One was based on the check given to Lowery; Count Two, the check passed
to Thomas; Count Three, the apparent “cashier’s check” passed to Goetzman; Count Four, the
check given to Spivey and used to pay a power bill; and Count Five, the check given to Spivey
and used to purchase prepaid minutes for a cell phone.
                                              6
              Case: 13-13042     Date Filed: 06/22/2015    Page: 7 of 24


Count Seven, to run consecutively to the sentence for Counts 1–6. Williams filed a

timely notice of appeal.

   III.   Discussion

      Williams argues that, as a matter of law, his conduct does not support a

conviction as to any count in the superseding indictment. Williams frames his

argument as one challenging the sufficiency of the evidence supporting his

convictions. However, this appeal turns on matters of statutory interpretation, as he

argues that, under the “correct” interpretation of the relevant criminal statutes, the

government failed to offer sufficient evidence to convict him. We review de novo

a district court’s interpretation of criminal statutes. See United States v. Rojas, 718

F.3d 1317, 1319 (11th Cir. 2013). To the extent that Williams’s appeal actually

requires an evaluation of the weight that the district court gave to the evidence, we

review de novo the sufficiency of evidence to support a conviction, and view the

evidence “in the light most favorable to the government.” See United States v.

Taylor, 480 F.3d 1025, 1026 (11th Cir. 2007).

   A. Passing of a “False or Fictitious Instrument” Under 18 U.S.C. § 514

      First, Williams argues that the district court erred in finding that his conduct

was sufficient to support a conviction under 18 U.S.C. § 514. Specifically,

Williams contends that the fraudulent checks at issue, while admittedly




                                           7
                Case: 13-13042         Date Filed: 06/22/2015        Page: 8 of 24


counterfeited, were not “false or fictitious” instruments within the meaning of

§ 514.2 Section 514 criminalizes the conduct of a defendant who:

       with the intent to defraud . . . draws, prints, processes, produces,
       publishes, or otherwise makes . . . [or] passes, utters, presents, [or]
       offers . . . any false or fictitious instrument, document, or other item
       appearing, representing, purporting, or contriving through scheme or
       artifice, to be an actual security or other financial instrument issued
       under the authority of the United States . . . or an organization . . . .

18 U.S.C. § 514(a). The terms found in § 514(a) are defined by reference to 18

U.S.C. § 513. See 18 U.S.C. § 514(b) (stating that “any term used in this section

that is defined in section 513(c) has the same meaning”). While § 513 defines

“security” to include a check and defines “organization” to include corporations

operating in interstate commerce, the statute is silent as to what constitutes a “false

or fictitious instrument, document, or other item.” See 18 U.S.C. § 513(c).

       In the absence of a statutory definition, this Court must first consider

whether the language at issue has a plain and unambiguous meaning. See United

States v. Fisher, 289 F.3d 1329, 1337–38 (11th Cir. 2006) (stating that “[t]he first

rule in statutory construction is to determine whether the language at issue has a


2
 Williams also argues in passing that, because the indictment charged him with passing a false
and fictitious instrument, the government was required to somehow prove that the fake checks in
question were both “false” and “fictitious.” However, “it is well-established . . . that a disjunctive
statute may be pleaded conjunctively and proved disjunctively.” See United States v. Haymes,
610 F.2d 309, 310 (5th Cir. 1980) (citing United States v. Quiroz-Carrasco, 565 F.2d 1328, 1331
(5th Cir. 1978)). This Court has adopted the binding precedent of the Fifth Circuit as it existed
immediately prior to October 1, 1981. See Bonner v. City of Pritchard, 661 F.2d 1206, 1209
(11th Cir. 1981).

                                                  8
              Case: 13-13042     Date Filed: 06/22/2015    Page: 9 of 24


plain and unambiguous meaning with regard to the particular dispute” (internal

quotations omitted)); see also Smith v. United States, 508 U.S. 223, 228, 113 S. Ct.

2050, 2054 (1993) (stating that undefined terms in a statute should be given their

plain or ordinary meaning). Only when a statute’s meaning is “inescapably

ambiguous” will this Court turn to legislative history to aid in interpretation.

United States v. Veal, 153 F.3d 1233, 1245 (11th Cir. 1998), abrogated on other

grounds by Fowler v. United States, 131 S. Ct. 2045 (2011).

      Williams contends that the terms “false” and “fictitious” have overlapping

definitions in that both words can mean that something is outright untrue or

imaginary, but can also mean that it is merely deceptive. Consequently, Williams

argues that 18 U.S.C. § 514 is ambiguous, and asserts that referral to the statute’s

legislative history makes clear that the phrase “false or fictitious instrument,

document, or other item” should be read to include only non-existent types of

instruments, such as a three dollar bill or a wholly made-up type of government

bond. According to Williams, he should have been charged under 18 U.S.C. § 513,

which criminalizes the making or passing of counterfeited securities, and defines

“counterfeited” as “a document that purports to be genuine but is not, because it

has been falsely made or manufactured in its entirety.” 18 U.S.C. § 513.

      We agree with the district court’s conclusion that the language of 18 U.S.C.

§ 514(a) unambiguously applies to Williams’s conduct. Though the terms “false”


                                           9
               Case: 13-13042     Date Filed: 06/22/2015   Page: 10 of 24


and “fictitious” may have multiple meanings standing alone, their use within the

context of § 514 makes clear that the statute applies to the passing of wholly fake

checks such as the ones at issue here. See Wachovia Bank, N.A. v. United States,

455 F.3d 1261, 1267 (11th Cir. 2006) (stating that “[t]he first step of statutory

construction is to determine whether the language of the statute, when considered

in context, is plain” (emphasis added)). The statute’s use of the disjunctive “or”

within the phrase “false or fictitious instrument” calls for some distinction to be

made between a false instrument and a fictitious one. See Brown v. Budget Rent-A-

Car Sys., Inc., 119 F.3d 922, 924 (11th Cir. 1997) (stating that, “[a]s ‘a general

rule, the use of a disjunctive in a statute indicates alternatives and requires that

those alternatives be treated separately’” (quoting Quindlen v. Prudential Ins. Co.

of Am., 482 F.2d 876, 878 (5th Cir. 1973))). Section 514’s use of the disjunctive

“or” indicates that the statute contemplates documents that are not “fictitious”

since they purport to be a type of instrument that actually exists, but are still

“false” in the sense that they are wholly inauthentic. To adopt Williams’s preferred

interpretation would be to render the term “false” mere surplusage as it is used in

§ 514.

         The statutory definition of “security” also makes plain that § 514 allows for

the prosecution of wholly fake checks such as those passed by Williams. Section

514 prohibits the passing or making of false or fictitious instruments purporting to


                                           10
             Case: 13-13042       Date Filed: 06/22/2015   Page: 11 of 24


be an “actual security,” and applies through reference a definition of “security” that

includes checks. See 18 U.S.C. § 513(c). Thus, by its own language, § 514 extends

to false documents purporting to be actual checks. To interpret § 514 to criminalize

the passing of only non-existing types of documents would be to disregard the

statutory definitions set forth by Congress in § 513(c), as it strains the imagination

to think of a scenario where anything other than a document bearing the usual

indicia of a personal check could purport to be an “actual” personal check.

      Furthermore, even assuming that the checks passed by Williams were

“counterfeited” securities and thus able to be prosecuted under § 513, nothing in

either § 513 or § 514 requires that Williams’s conduct be prosecuted exclusively

under § 513. Indeed, it is common for a defendant’s conduct to be subject to

prosecution under different criminal statutes. See Pasquantino v. United States,

544 U.S. 349, 358 n.4, 125 S. Ct. 1766, 1773 n.4 (2005) (“The Federal Criminal

Code is replete with provisions that criminalize overlapping conduct. The mere

fact that two federal criminal statutes criminalize similar conduct says little about

the scope of either.” (internal citations omitted)); United States v. Batchelder, 442

U.S. 114, 123–25, 99 S. Ct. 2198, 2204–05 (1979) (stating that, unless motivated

by inappropriate considerations such as race or religion, prosecutors are free to

elect one criminal statute over another, even if the former statute bears harsher

penalties for similar conduct).


                                           11
             Case: 13-13042     Date Filed: 06/22/2015    Page: 12 of 24


      It is undisputed that § 514 reaches conduct that § 513 does not, and that

§ 513 likewise criminalizes certain conduct that is not within the scope of § 514.

Thus, Williams does not argue that § 513 would be rendered superfluous should

§ 514 also be interpreted to criminalize his conduct. Rather, Williams’s argument

is based solely on the purpose and legislative history of § 514 as it is discussed in

two extra-circuit cases: United States v. Howick, 263 F.3d 1056 (9th Cir. 2001),

and United States v. Morganfield, 501 F.3d 453 (5th Cir. 2007). Though the Court

briefly examines each, neither provides a convincing basis for reversing Williams’s

convictions under § 514.

      In Howick, the defendant was convicted under § 514 for possessing fake

“federal reserve notes” in denominations of $100,000,000 and $500,000,000. The

defendant argued on appeal that, because the notes in question were so obviously

fake, he could not be convicted under § 514 of possessing a false or fictitious

instrument purporting to be an actual security or other financial instrument.

Howick, 263 F.3d at 1066. Rather, the defendant argued that § 514 should be read

to include a “threshold requirement” with respect to the believability of the false

instrument at issue: if the purported obligation was so obviously fake that no

reasonable person would be fooled into thinking it was an “actual” financial

instrument, then the defendant’s possession of that instrument could not constitute

a violation of § 514, regardless of the defendant’s fraudulent intent.


                                          12
              Case: 13-13042     Date Filed: 06/22/2015     Page: 13 of 24


      The Ninth Circuit affirmed the appellant’s conviction. Id. at 1067–68. In

doing so, the court relied heavily on the legislative history of § 514, finding that

the purpose of the statute was to criminalize certain fraudulent instruments that

then-existing federal counterfeiting laws did not reach:

      This legislation combats the use of factitious [sic] financial
      instruments . . . . Because these fictitious instruments are not
      counterfeits of any existing negotiable instrument, Federal prosecutors
      have determined that the manufacture, possession, or utterance of
      these instruments does not violate the counterfeit or bank fraud
      provisions . . . . This bill makes it a violation of Federal law to
      possess, pass, utter, publish, or sell, with intent to defraud, any items
      purporting to be negotiable instruments of the U.S.
      Government . . . . or a private entity. It closes a loophole in federal
      counterfeiting law.

Id. at 1066–67 (quoting 141 Cong. Rec. S9533-34). Considering the legislative

intent, the court decided not to impose a stringent standard concerning the statute’s

“actual” qualifier, holding that a false or fictitious document purported to be an

“actual” instrument under § 514 so long as it bore “enough of the various

hallmarks and indicia of financial obligations so as to appear . . . a member of a

family of ‘actual . . . financial instrument[s]’ in general.” Id. at 1068.

      The Howick court’s holding—addressing the standard for when a false

document purports to be an “actual” instrument under § 514—has nothing to do

with the issue before this Court. Still, Williams seizes upon a distinction that the

Howick court drew in dicta while discussing the legislative intent behind § 514.



                                           13
               Case: 13-13042    Date Filed: 06/22/2015    Page: 14 of 24


After noting that the stated purpose for § 514 was to close “a loophole in federal

counterfeiting law,” the court stated that:

      The distinction that emerges is this: A “counterfeit” obligation is a
      bogus document contrived to appear similar to an existing financial
      instrument; a “fictitious” obligation is a bogus document contrived to
      appear to be a financial instrument, where there is in fact no such
      genuine instrument . . . .

Id. at 1067.

      Williams argues that, by making such a distinction, the Ninth Circuit

effectively limited prosecution under § 514 to the making or passing of documents

purporting to be a type of financial instrument that in fact does not exist. However,

as has been discussed, the plain language of § 514 criminalizes Williams’s

conduct. Thus, there is no need for this Court to consult the statute’s legislative

history. See Shockley v. Comm’r of IRS, 686 F.3d 1228, 1235 (11th Cir. 2012)

(“[I]f the statute’s language is clear, there is no need to go beyond the statute’s

plain language into legislative history.”).

      Furthermore, Williams’s argument fails even if this Court were to consider

§ 514’s legislative history. While the legislative history discussed in Howick may

indicate that § 514 was intended to “close a loophole” in federal counterfeiting

law, there is nothing in the legislative history to suggest that the use of § 514 was

intended to be limited solely to instances where the defendant’s conduct fell within

that loophole. See, e.g., United States v. Anderez, 661 F.2d 404, 407 (5th Cir. Unit


                                          14
               Case: 13-13042       Date Filed: 06/22/2015       Page: 15 of 24


B 1981) (refusing to find that the criminal statute at issue in that case was the “sole

source of punishment” for the defendant’s conduct, and remarking that “only the

starkest manifestation of contrary intent in the legislative history” could justify an

alternative outcome). 3 Finally, even if the Court were to take Howick’s legislative

history-derived distinction at face value, the fake checks at issue would still be

“false or fictitious” under § 514. As Williams’s counsel conceded during oral

argument, at least four of the five fake checks in question are not copies of any

existing check, but instead purport to be drawn from one account while containing

the routing/account numbers for a different account. Of course, no existing

authentic checks actually contain the combination of account holder’s name and

account/routing number that appears on these fake checks. In other words,

Williams’s phony checks are, to borrow from Howick, “bogus document[s]

contrived to appear to be a financial instrument, where there is in fact no such

genuine instrument [in existence].” Howick, 263 F.3d at 1067 (emphasis added).4

       Williams also points to United States v. Morganfield, a case in which the

Fifth Circuit, relying in part on Howick, suggested that there was a difference

between a “counterfeit” or “forged” check under 18 U.S.C. § 513 and a “false or

3
  Decisions rendered by Unit B of the former Fifth Circuit constitute binding precedent in the
Eleventh Circuit, regardless of the date of issuance. See Kirchman v. Comm’r of IRS, 862 F.2d
1486, 1491 n.9 (11th Cir. 1989) (citing Stein v. Reynolds Secs., Inc., 667 F.2d 33, 34 (11th Cir.
1982)).
4
  Furthermore, the one check (Count Four) bearing both the Gelmans’ name and their
account/routing number was “clearly fake,” according the district court judge who inspected both
during the bench trial. See Doc. 94, at 4 n.4.
                                               15
             Case: 13-13042      Date Filed: 06/22/2015    Page: 16 of 24


fictitious” check under 18 U.S.C. § 514. See Morganfield, 501 F.3d at 453. In

Morganfield, the defendants appealed after being convicted under § 514 for

passing fraudulent checks. The defendants used fake registration documents to

obtain a d/b/a certificate for a non-existent business, and then used the certificate to

open, with a small initial deposit, a checking account in the shell company’s name.

The defendants then proceeded to pass a series of worthless checks from the shell

company’s account. In deciding whether the passing of these fraudulent checks

could be prosecuted as a violation of § 514, the court emphasized that the checks at

issue, while worthless and used to further a larger scheme of fraud, were

nevertheless “genuine” in the sense that they had been issued under the authority of

a bank. Consequently, the Fifth Circuit refused to find that the checks were “false

or fictitious instruments.” Id. at 460. Even though the court’s holding was limited

to the issue of whether legitimately issued checks could be considered “false or

fictitious instruments” under § 514, the court cited with approval Howick’s

analysis of the distinction between “false or fictitious” and “counterfeit”

documents, ultimately stating that § 514 “prohibits the use of a not real or

imaginary type of instrument that purports to be an existing type of security.” Id. at

459–60.

      Williams argues that this Court should adopt the Fifth Circuit’s analysis in

Morganfield, and thus conclude that the fraudulent checks passed by Williams


                                          16
             Case: 13-13042     Date Filed: 06/22/2015   Page: 17 of 24


were not “false or fictitious instruments” under 18 U.S.C. § 514. In making this

argument, Williams ignores that the Morganfield court expressly stated that its

holding did not contemplate conduct similar to that which serves as the basis for

Williams’s convictions (i.e., the production of wholly fake checks):

      The actions of [the defendants] and their co-conspirators are plainly
      illegal; however . . . the government charged [the defendants] under
      the wrong section. The checks in this case were, on their face,
      genuine. The checks were actual negotiable instruments that were
      issued by legitimate banks where actual checking accounts existed.
      [Defendants’] subsequent actions may well have created “forged” or
      “counterfeit” obligations [under § 513], but their actions did not turn
      otherwise “real” checks into a “nonexistent” type of security. This is
      not to say that a scheme that involves wholly fake “checks”
      necessarily falls outside § 514(a); we conclude only that, where the
      underlying instruments are facially genuine checks, § 514(a) is not
      applicable.

Id. at 460–61 (emphasis added). Thus, other than citing with approval the Howick

dicta concerning the difference between “fictitious” and “counterfeit” instruments,

Morganfield does little to support Williams’s position. In fact, Morganfield can be

read to imply that prosecution under § 514 is appropriate with respect to

Williams’s conduct, as the Fifth Circuit went to great lengths to distinguish the

checks at issue in that case (facially genuine, but used in a fraudulent scheme) from

wholly fabricated “checks” like those in the instant case.

      In sum, the plain language of § 514 criminalizes Williams’s conduct, and

neither Howick nor Morganfield provides a convincing basis for holding otherwise.

Similarly, the rule of lenity does not require this Court to forego a common-sense
                                         17
               Case: 13-13042       Date Filed: 06/22/2015       Page: 18 of 24


reading of § 514 in favor of a more narrow interpretation. See United States v.

Sepulveda, 115 F.3d 882, 887 n.11 (11th Cir. 1997) (stating that the rule of lenity

“has no application where the fair meaning of [a criminal] statute is clear”); see

also id. at 887 (stating that a court has no obligation to “override common sense

and evident statutory purpose” when interpreting a provision in a criminal statute

(internal quotations omitted)). Accordingly, Williams’s convictions (Counts 1–5)

for violating 18 U.S.C. § 514 were supported by sufficient evidence and as such

are due to be affirmed. 5

    B. Unauthorized Use of an “Access Device” Under 18 U.S.C. § 1029

       Williams argues that his conduct was insufficient to support a conviction

under 18 U.S.C. § 1029, which, in relevant part, criminalizes the conduct of a

defendant who “knowingly and with intent to defraud effects transactions, with 1

or more access devices issued to another person or persons, to receive payment or

any other thing of value . . . the aggregate value of which is equal to or greater than

$1,000.” 18 U.S.C. § 1029(a)(5). At issue specifically is whether Williams’s

conduct—i.e., using the Gelmans’ account number to effect online transactions—

amounts to use of an “access device.” The term “access device” is defined in 18

U.S.C. § 1029(e)(1):
5
  Williams also argues that the district court constructively amended the indictment as to Counts
1–5 by impermissibly expanding the basis for conviction beyond the scope of § 514. However,
such an argument is merely a re-packaging of Williams’s sufficiency of the evidence argument,
since both depend entirely on whether the district court erred when interpreting the “false or
fictitious” language found in § 514.
                                               18
              Case: 13-13042   Date Filed: 06/22/2015    Page: 19 of 24


      [T]he term “access device” means any card, plate, code, account
      number, electronic serial number, mobile identification number,
      personal identification number, or other . . . means of account access
      that can be used, alone or in conjunction with another access device,
      to obtain money, goods, services, or any other thing of value, or that
      can be used to initiate a transfer of funds (other than a transfer
      originated solely by paper instrument) . . . .

18 U.S.C. § 1029(e)(1) (emphasis added).

      As emphasized above, the definition of “access device” plainly includes

account numbers, and the modifier “any” leaves little doubt that routing/bank

account numbers fall within the ambit of § 1029. However, Williams points to the

language that excludes from the statute’s scope those transfers originating “solely

by paper instrument.” Williams argues that, because the account number he used to

effectuate the transactions at issue can be found at the bottom of an ordinary check,

which is a “paper instrument,” his conduct does not support a conviction under

§ 1029(a)(5).

      In making this argument, Williams relies heavily on United States v. Tatum,

518 F.3d 769 (10th Cir. 2008). In Tatum, the Tenth Circuit reversed the imposition

of a sentencing enhancement that was based on the defendant’s use of an “access

device” when passing counterfeit checks. In reaching its conclusion, the Tenth

Circuit stated that:




                                         19
             Case: 13-13042     Date Filed: 06/22/2015    Page: 20 of 24


      The statutory definition of “access devices” unambiguously excludes
      “transfer[s] originated solely by paper instrument,” which is precisely
      the conduct involved in Defendant’s offense. The government
      introduced no evidence that Defendant used, possessed, produced, or
      trafficked in bank account numbers in any way except as part of his
      scheme to pass counterfeit checks. We therefore conclude that both
      the counterfeit checks and the account numbers printed on those
      checks fall outside the statutory definition of an access device.

Id. at 772 (emphasis added).

      Williams cites Tatum as support for the position that, because bank account

numbers can be found on ordinary paper checks, such account numbers are not

“access devices” under § 1029(e)(1). However, Williams ignores that the Tatum

court’s holding was expressly conditioned on the fact that the government offered

no evidence that the defendant used the bank account numbers at issue in any way

other than through the passing of counterfeit checks. As the district court here

correctly noted, Williams’s situation is distinguishable since his fraudulent

transfers originated electronically via the internet. At no point during the online

transactions at issue was a paper check issued, created, or exchanged. As such,

Williams’s conduct falls outside § 1029’s narrow exception for “transfer[s]

originat[ing] solely by paper instrument,” and his conviction under 18 U.S.C.

§ 1029 is due to be affirmed.

   C. “Failure to Appear” Under 18 U.S.C. § 3146

      Finally, Williams challenges the sufficiency of the evidence supporting his

conviction for “failure to appear.” Williams argues that his violation of the terms
                                          20
             Case: 13-13042     Date Filed: 06/22/2015    Page: 21 of 24


of his supervised release was not a sufficient predicate offense to support his

“failure to appear” conviction under 18 U.S.C. § 3146. Section 3146(a) states that

“[w]hoever, having been released under this chapter, knowingly fails to appear

before a court as required by the conditions of release . . . shall be punished as

provided in subsection (b) of this section.” 18 U.S.C. § 3146(a). Section 3146(b)

does not contain fixed terms of imprisonment, but instead lays out a graduated

table that correlates to the maximum penalties for the underlying offense(s):

      (b) Punishment.—(1) the punishment for an offense under this section
      is—

             (A) if the person was released in connection with a charge of, or
             while awaiting sentence, surrender for service of sentence, or
             appeal or certiorari after conviction for—

                    (i) an offense punishable by death, life imprisonment, or
                    imprisonment for a term of 15 years or more, a fine under
                    this title or for not more than ten years, or both;

                    (ii) an offense punishable by imprisonment for a term of
                    five years or more, a fine under this title or imprisonment
                    for not more than five years, or both . . . .

18 U.S.C. § 3146(b).

      Williams asserts that a violation of supervised release terms is not an

“offense” as the term is used in § 3146(b), and that § 3146 therefore does not apply

to his conduct. The government concedes that a supervised release violation is not




                                          21
               Case: 13-13042       Date Filed: 06/22/2015       Page: 22 of 24


an “offense” as the term is used in the statute, 6 but correctly points out that § 3146

allows for punishment if the person was released “in connection with” any relevant

criminal offense. Thus, the government argues that the “offense[s]” in question are

Williams’s underlying convictions for check fraud and credit card fraud for which

he was on supervised release in the first place.

       We agree with the district court that Williams’s arguments are without merit.

Even assuming, as Williams argues, that § 3146(a) does require reference to

§ 3146(b) to determine whether a defendant’s conduct is sufficient to support a

conviction for failure to appear, Williams’s argument is misguided. The language

of § 3146(b) makes plain that the “offense” in question is the underlying

conviction that led to the defendant’s supervised release. Williams’s release

following his arrest for the violation of the terms of his supervised release was “in

connection with” his earlier federal convictions for credit card fraud and check

fraud, as the supervised release terms were part of the same sentence imposed upon

him for those convictions. See United States v. Smith, 500 F.3d 27, 32 (1st Cir.

2007) (stating that “[t]he language that Congress chose (‘if the person was released

in connection with a charge of’), by its plain terms, applies to an individual on

supervised release in connection with the charge underlying the supervised

release”).

6
  See United States v. Phillips, 640 F.3d 154, 157–58 (6th Cir. 2011), for a concise discussion as
to why a supervised release violation does not count as an “offense” under § 3146(b).
                                               22
                  Case: 13-13042       Date Filed: 06/22/2015       Page: 23 of 24


          Admittedly, the “offense” in question will most often be the more immediate

criminal charge that caused the defendant’s arrest, release, and the setting of a

court date. However, common sense dictates that, in situations where the defendant

was released pending a hearing on a violation of supervised release, the “offense”

referenced in § 3146(b)(1)(A)(i) and (ii) is the original conviction, as the period of

supervised release is simply part of the sentence for the underlying conviction.

Such a conclusion is in line not only with the plain language of the statute, but also

with the more general principle that post-revocation penalties are contemplated in

relation to the original offense. See Johnson v. United States, 529 U.S. 694, 701, S.

Ct. 1795, 1801 (2000). Indeed, every circuit that has considered the language at

issue in § 3146(b) has decided the matter similarly. See United States v. Jensen,

705 F.3d 976, 979 (9th Cir. 2013) (stating in the sentencing context that it is the

original conviction that counts as the “offense” under § 3146(b), not the

subsequent violation of the terms of supervised release); United States v. McIntosh,

702 F.3d 381, 387–88 (7th Cir. 2012) (rejecting the appellant’s contention that,

because a supervised release violation is not an “offense” under § 3146(b), “no

punishment option exists” under § 3146 for its violation); see also Phillips, 640

F.3d at 158–59; Smith, 500 F.3d at 32.7 Accordingly, Williams’s conviction under

18 U.S.C. § 3146 is due to be affirmed.


7
    The Court notes that some of these cases concern defendants that, in an effort to secure a
                                                  23
              Case: 13-13042       Date Filed: 06/22/2015      Page: 24 of 24


   IV.    Conclusion

       Williams does not dispute that he committed the acts that serve as the basis

for his convictions. Having decided that the district court did not err when

interpreting the criminal statutes at issue, we find that there is sufficient evidence

supporting Williams’s convictions. We thus affirm Williams’s convictions.

   AFFIRMED.




shorter sentence, argued that a violation of supervised release terms is an “offense” under
§ 3146(b). However, the analysis of the “in connection with” and “offense” language in § 3146
found in these cases is instructive.
                                              24